MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                              Nov 30 2020, 11:24 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Jeffrey A. Baldwin                                      Angela Sanchez
Tyler D. Helmond                                        Deputy Attorney General
Voyles Vaiana Lukemeyer Baldwin &                       Indianapolis, Indiana
Webb
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Maurice McClung, Jr.,                                   November 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-PC-413
        v.                                              Appeal from the Grant Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark E. Spitzer,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        27C01-1010-PC-4



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020                 Page 1 of 19
[1]   Maurice McClung, Jr., appeals the denial of his petition for post-conviction

      relief. We affirm.


                                      Facts and Procedural History

[2]   The relevant facts as discussed in McClung’s direct appeal follow:

              On August 14, 2008, Darrell Hollins (“Hollins”) was in Marion,
              Indiana with his friend, Matthew Dragoo (“Dragoo”), to buy
              Lortabs from Tina Jones (“Tina”) for pain he experienced from a
              previous automobile accident. Tina showed Hollins some
              marijuana she had and told Hollins that her son, Ralph Jones
              (“Ralph”), could arrange for Hollins to buy some. Because
              Hollins had lost his job ten months earlier, he was dealing
              marijuana to make ends meet until he could find legitimate
              employment. Hollins told Tina to give Ralph his contact
              information and left. Tina called Ralph with Hollins’s contact
              information, and Ralph made contact with Hollins. After several
              calls between the two, Hollins arranged to buy two pounds of
              marijuana from Ralph for $2,200. Ralph suggested that they
              meet at the Greentree Apartments in Marion. At around 5:00
              p.m., Hollins and Dragoo drove to the Greentree Apartments.
              Ralph had told them where to find him in the complex and that
              he would be driving a black Grand Am.

              After arriving at the apartment complex, Hollins saw Ralph’s
              black Grand Am backed into a parking spot and pulled in beside
              it. Hollins exited his car, and Dragoo remained in the car.
              Ralph was waiting for Hollins with another man, Joey Bolden
              (“Bolden”). The two approached Hollins and introduced
              themselves. Hollins then followed Ralph into the “far foyer on
              the right” side of the apartment building. Tr. at 104. Hollins
              entered the foyer behind Ralph with Bolden following them. As
              he walked in, Hollins saw McClung standing beside the stairs
              with Allen Horton (“Horton”). Hollins did not expect to meet
              anyone other than Ralph at the Greentree Apartments.

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 2 of 19
        Hollins had not previously met Ralph or Bolden, but he had met
        McClung and Horton prior to that date. Hollins’s cousin was a
        tattoo artist, and Hollins had previously seen the work his cousin
        had done on McClung, which included a panther and a grim
        reaper sitting on a throne. Hollins had met McClung about
        seven years earlier, when Hollins was sixteen years old. He had
        met Horton a year before encountering him in the foyer, when
        they lived in the same apartment complex.

        Earlier in the day, Ralph, McClung, Bolden, Horton, and Cletus
        Luster had devised a plan to rob Hollins. They took mulch from
        Tina and placed it inside some plastic grocery bags. They
        planned to rob Hollins when he arrived to purchase the
        marijuana at the Greentree Apartments. When Hollins walked
        into the foyer, he saw a duffle bag that contained two knotted
        Wal-Mart plastic bags on the staircase. Hollins walked over to
        the duffle bag and saw that the plastic bags contained mulch. He
        immediately knew he was going to be robbed. As Hollins looked
        to his right, he saw McClung give Ralph a “look” and then saw a
        gun in McClung’s hand. Id. at 109. Without saying a word,
        McClung began shooting Hollins from approximately two feet
        away. McClung shot Hollins once in the leg, twice in the
        stomach, once above the heart, and once in the left arm. Hollins
        fell back and tried to kick the door open behind him, while Ralph
        and Horton tried to grab him and drag him back inside. As
        Hollins attempted to turn and run away, McClung followed and
        shot him two more times. McClung shot Hollins in the lower
        back, and Hollins grabbed his money and threw it at McClung.
        Hollins fell to the ground, and McClung approached him and
        shot him in the upper left shoulder.

        Hollins lost consciousness, and as he awoke, he saw Ralph,
        McClung, and Bolden picking his money up off of the ground.
        Hollins then jumped up and grabbed his arm because it felt as if it
        was “barely attached.” Id. at 111. He tried to get to his car, but
        fell again. Dragoo helped Hollins into the car as McClung,
        Ralph, Bolden, and Horton fled. Dragoo picked up the

Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 3 of 19
              remaining money at Hollins’s request. The next thing that
              Hollins remembered was speaking to the paramedic and telling
              her that he was shot “everywhere.” Id. at 115.

              The paramedic was the last thing that Hollins remembered
              seeing. As a result of the extreme blood loss from his gunshot
              wounds, Hollins had a stroke, which disabled his optic nerve and
              rendered him blind. Hollins suffered seven total gunshot
              wounds. Because of these wounds, his intestines and bowels had
              to be rerouted and his gall bladder removed. He breathed
              through a tracheotomy tube and had a feeding tube for six
              months. One of the bones in Hollins’s left arm was shattered,
              and he had to undergo surgery to regain use of the arm. Hollins
              was hospitalized for four months after being shot and had
              continuous health problems as a result of his injuries.

              Marion Police Officer Jeff Wells (“Officer Wells”) responded to a
              dispatch of the shooting and stopped Ralph and Bolden in the
              black Grand Am. When they were stopped, both men had
              wadded-up money in their possession. McClung’s forty-five
              caliber handgun, shirt, and hat were found in a trash barrel a
              short distance from the Greentree Apartments. Three bullets
              were left in the gun. Three bullet casings located at the crime
              scene matched the gun found. The magazine of the gun would
              hold ten rounds. Police officers located Horton the next day, and
              McClung eventually turned himself in to the police.


      McClung v. State, No. 27A02-0910-CR-1012, slip op. at 2-5 (Ind. Ct. App. April

      20, 2010), trans. denied.


[3]   The State charged McClung with attempted murder and armed robbery as class

      A felonies and unlawful possession of a firearm by a serious violent felon as a

      class B felony. Id. at 5. A jury found him guilty of attempted murder and

      armed robbery as class A felonies. Id. at 6. In a subsequent proceeding, the

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 4 of 19
      trial court found McClung guilty of unlawful possession of a firearm by a

      serious violent felon as a class B felony after he admitted he had the prior

      convictions listed in the charging information. Id. at 6-7. The court sentenced

      him to fifty years for Count I, attempted murder; fifty years for Count II, armed

      robbery; and twenty years for Count III, unlawful possession of a firearm by a

      serious violent felon. Id. at 7. The court ordered the sentences for Counts I and

      II to be served concurrently with and consecutive to the sentence for Count III

      for an aggregate sentence of seventy years. Id.


[4]   On direct appeal, McClung argued that the trial court abused its discretion

      when it allowed evidence admitted of an occasion, prior to the instant crime,

      when Hollins purchased marijuana from McClung. Id. at 8. This Court found

      that McClung initiated the subject when he questioned Hollins about his

      deposition testimony and had invited any error and waived the issue. Id.

      McClung also argued that the trial court abused its discretion when it allowed

      the prosecutor to refer to photographs during closing argument that had not

      been admitted into evidence. Id. at 9. This Court held that this argument had

      been waived where the photographs in question were not included in the record

      on appeal. Id. at 10. He also challenged his sentence, and we affirmed. 1 Id. at

      11-12.




      1
        We observed that McClung argued that “his seventy-year aggregate sentence should be revised pursuant to
      Indiana Appellate Rule 7(B).” McClung, slip op. at 11. We noted that while McClung argued that his
      sentence was “manifestly unreasonable” under Ind. Appellate Rule 7(B), “the current version of the rule,


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020              Page 5 of 19
[5]   On October 5, 2010, McClung filed a verified petition for post-conviction relief

      alleging he was denied effective assistance of trial counsel and appellate

      counsel. On July 24, 2019, the post-conviction court held a hearing.

      McClung’s counsel stated that McClung’s trial counsel, Attorney Lee Calvin

      Buckley, had some health problems and was unable to travel and that the

      parties conducted a deposition on May 17, 2018, in lieu of his testimony at the

      hearing. The court admitted the deposition.


[6]   Amber Burks-Goble testified that she knew McClung for about fifteen years and

      picked him up at the Boys and Girls Club on August 14, 2008. When asked

      when she was with McClung that day, she answered: “Um, probably between

      five thirty and six.” Transcript at 10. When later asked if she was constantly

      with McClung from the time she picked him up at the Boys and Girls Club until

      9:00 or 9:30, she answered affirmatively. She testified that Attorney Buckley

      did not contact or interview her.


[7]   David Anderson testified that he was McClung’s friend. When asked if he

      remembered seeing McClung on the day of the shooting at Greentree, he

      answered: “Uh, I don’t remember the date, but yeah I seen him at the Boy’s

      and Girl’s Club.” Id. at 16. When asked if that was the day of the shooting, he

      answered affirmatively. He testified that he was at the Boys and Girls Club “a

      little bit after five, maybe five ten, five fifteen” and that McClung approached




      effective January 1, 2003, allows us to revise a sentence we find ‘inappropriate’ in light of the nature of the
      offense and the character of the offender.” Id. at 11 n.4.

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020                     Page 6 of 19
       him minutes later at “[p]robably about five ten, five fifteen.” Id. at 17. He

       testified that he left the Boys and Girls Club at “[m]aybe five thirty, somewhere

       around there, a little bit later,” and that McClung was still there when he left.
Id.


[8]    McClung’s mother, Michelle, testified that she picked McClung up at his house

       at “about four thirty” and took him to her mother’s house and “dropped him off

       at the Boy’s and Girl’s Club at five o’clock that day.” Id. at 23. She testified

       she was in contact with Attorney Buckley prior to trial and provided him with

       names and addresses of potential witnesses shortly after McClung’s arrest.


[9]    On January 21, 2020, in a twenty-four page order, the court denied McClung’s

       petition.


                                                   Discussion

[10]   The petitioner in a post-conviction proceeding bears the burden of establishing

       grounds for relief by a preponderance of the evidence. Fisher v. State, 810
N.E.2d 674, 679 (Ind. 2004); Ind. Post-Conviction Rule 1(5). When appealing

       from the denial of post-conviction relief, the petitioner stands in the position of

       one appealing from a negative judgment. Fisher, 810 N.E.2d at 679. On

       review, we will not reverse the judgment unless the evidence as a whole

       unerringly and unmistakably leads to a conclusion opposite that reached by the

       post-conviction court. Id. “A post-conviction court’s findings and judgment

       will be reversed only upon a showing of clear error—that which leaves us with a

       definite and firm conviction that a mistake has been made.” Id. In this review,

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 7 of 19
       we accept findings of fact unless clearly erroneous, but we accord no deference

       to conclusions of law. Id. The post-conviction court is the sole judge of the

       weight of the evidence and the credibility of witnesses. Id.


[11]   To prevail on a claim of ineffective assistance of counsel a petitioner must

       demonstrate both that his counsel’s performance was deficient and that the

       petitioner was prejudiced by the deficient performance. French v. State, 778
N.E.2d 816, 824 (Ind. 2002) (citing Strickland v. Washington, 466 U.S. 668, 104
S. Ct. 2052 (1984), reh’g denied). A counsel’s performance is deficient if it falls

       below an objective standard of reasonableness based on prevailing professional

       norms. Id. To meet the appropriate test for prejudice, the petitioner must show

       that there is a reasonable probability that, but for counsel’s unprofessional

       errors, the result of the proceeding would have been different. Id. A reasonable

       probability is a probability sufficient to undermine confidence in the outcome.

       Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001). Failure to satisfy either prong

       will cause the claim to fail. French, 778 N.E.2d at 824. Most ineffective

       assistance of counsel claims can be resolved by a prejudice inquiry alone. Id.


[12]   When considering a claim of ineffective assistance of counsel, a “strong

       presumption arises that counsel rendered adequate assistance and made all

       significant decisions in the exercise of reasonable professional judgment.”

       Morgan v. State, 755 N.E.2d 1070, 1072 (Ind. 2001). “[C]ounsel’s performance

       is presumed effective, and a defendant must offer strong and convincing

       evidence to overcome this presumption.” Williams v. State, 771 N.E.2d 70, 73

       (Ind. 2002). Evidence of isolated poor strategy, inexperience, or bad tactics will
       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 8 of 19
       not support a claim of ineffective assistance of counsel. Clark v. State, 668
N.E.2d 1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S. 1171, 117 S.

       Ct. 1438 (1997). “Reasonable strategy is not subject to judicial second

       guesses.” Burr v. State, 492 N.E.2d 306, 309 (Ind. 1986). We “will not lightly

       speculate as to what may or may not have been an advantageous trial strategy

       as counsel should be given deference in choosing a trial strategy which, at the

       time and under the circumstances, seems best.” Whitener v. State, 696 N.E.2d
40, 42 (Ind. 1998). In order to prevail on a claim of ineffective assistance due to

       the failure to object, the defendant must show a reasonable probability that the

       objection would have been sustained if made. Passwater v. State, 989 N.E.2d
766, 772 (Ind. 2013).


[13]   We apply the same standard of review to claims of ineffective assistance of

       appellate counsel as we apply to claims of ineffective assistance of trial counsel.

       Williams v. State, 724 N.E.2d 1070, 1078 (Ind. 2000), reh’g denied, cert. denied,

       531 U.S. 1128, 121 S. Ct. 886 (2001). Ineffective assistance of appellate counsel

       claims fall into three categories: (1) denial of access to an appeal; (2) waiver of

       issues; and (3) failure to present issues well. Garrett v. State, 992 N.E.2d 710,

       724 (Ind. 2013). To show that counsel was ineffective for failing to raise an

       issue on appeal thus resulting in waiver for collateral review, the defendant

       must overcome the strongest presumption of adequate assistance, and judicial

       scrutiny is highly deferential. Id. To evaluate the performance prong when

       counsel waived issues upon appeal, we apply the following test: (1) whether the

       unraised issues are significant and obvious from the face of the record and (2)

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 9 of 19
       whether the unraised issues are clearly stronger than the raised issues. Id. If the

       analysis under this test demonstrates deficient performance, then we evaluate

       the prejudice prong which requires an examination of whether the issues which

       appellate counsel failed to raise would have been clearly more likely to result in

       reversal or an order for a new trial. Id.


       A. Trial Counsel


[14]   McClung argues his trial counsel was ineffective for failing to investigate and

       adequately present the alibi defense and failing to perform adequately at trial on

       multiple grounds. He also contends that trial counsel’s errors combine to

       constitute ineffective assistance.


               1. Failure to Investigate and Present Alibi Defense


[15]   Without citation to the record, McClung asserts in part that “[h]is alibi defense

       lost three critical witnesses”: Burks-Goble, Anderson, and his mother, Michelle.

       Appellant’s Brief at 16. He also argues that his trial counsel failed to interview

       a single investigator, a single alibi witness, or any of the State’s witnesses other

       than Ralph and Hollins.

[16]   It is undisputed that effective representation requires adequate pretrial

       investigation and preparation. Badelle v. State, 754 N.E.2d 510, 538 (Ind. Ct.

       App. 2001), trans. denied. However, it is well-settled that we should resist

       judging an attorney’s performance with the benefit of hindsight. Id. “When

       deciding a claim of ineffective assistance of counsel for failure to investigate, we


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 10 of 19
       apply a great deal of deference to counsel’s judgments.” Boesch v. State, 778
N.E.2d 1276, 1283 (Ind. 2002), reh’g denied. With the benefit of hindsight, a

       defendant can always point to some rock left unturned to argue counsel should

       have investigated further. Ritchie v. State, 875 N.E.2d 706, 719 (Ind. 2007), reh’g

       denied. The benchmark for judging any claim of ineffectiveness must be

       whether counsel’s conduct so undermined the proper functioning of the

       adversarial process that it deprived the defendant of a fair trial. Id. (citing

       Strickland, 466 U.S. at 686, 104 S. Ct. 2052). Generally, “[c]ounsel’s failure to

       interview or depose State’s witnesses does not, standing alone, show deficient

       performance.” Williams, 771 N.E.2d at 74. “The question is what additional

       information may have been gained from further investigation and how the

       absence of that information prejudiced his case.” Id.


[17]   In his argument, McClung does not assert what additional information may

       have been gained from further investigation and how the absence of that

       information prejudiced his case. 2 Further, the post-conviction court found in

       part that Burks-Goble and Anderson were not alibi witnesses because the

       shooting occurred sometime before 5:00 p.m. at the Greentree Apartments,

       which was a short drive from the Boys and Girls Club. The court also found

       that the testimony of Burks-Goble and Anderson lacked credibility. With

       respect to McClung’s mother, the court found that, “if her testimony is to be



       2
         Ind. Appellate Rule 46(a)(8) provides that each contention in the argument section “must be supported by
       citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal relied on, in
       accordance with Rule 22.”

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020               Page 11 of 19
       believed, McClung was with her at the time of the shooting. However, her

       name was not listed on the Notice of Alibi as a witness, although she and

       Buckley both testified she was a primary source of the names of potential

       witnesses provided to Buckley.” Appellant’s Appendix Volume II at 83. The

       court also found that her testimony was lacking in credibility. We cannot say

       that McClung has demonstrated reversal is warranted on this basis.

               2. Hollins’s Deposition


[18]   With respect to his assertion that his trial counsel failed to object to

       inadmissible evidence, McClung does not say which evidence was inadmissible.

       Rather, he argues his counsel “not only failed to object to inadmissible

       evidence, he initiated the introduction of the evidence himself.” Appellant’s

       Brief at 17 (citing Trial Transcript at 138). He also asserts that “[t]his was

       deficient performance to introduce otherwise inadmissible Rule 404(b)

       evidence.” Id. at 18. He contends that his trial counsel sought no limiting

       instruction and that trial counsel acknowledged there was no strategic reason to

       fail to do so.


[19]   To the extent McClung cites page 138 of the trial transcript, which contains a

       reference by trial counsel to Hollins’s deposition, we note that Hollins had

       already identified McClung at trial as the person who shot him. During recross-

       examination, Hollins testified about his prior interactions with McClung.

       McClung’s counsel asked: “And that’s the only time you’ve ever had any

       dealings with [McClung]?” Trial Transcript Volume I at 137-138. Hollins


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 12 of 19
answered: “That I can remember. Yes.” Id. at 138. The following exchange

then occurred:

        Q Just want to refer you back to that deposition that you gave on
        the 26th day of June, 2009. On page fifteen you were asked
        questions about taking . . . smoking marijuana and taking pills
        and that kinda stuff. Do you remember that question?

        A Not really. You’ll have to refresh me.

        Q Do you remember being asked a question on page fourteen of
        that deposition, at line twenty. How old were you on that date of
        the shooting in August of ’08. Answer, how old was I.
        Question, yeah. Answer, twenty-three. Question, okay, had . . .
        now, had from sixteen to twenty-three, have you bought
        marijuana or any pills or any kind or anything from him during
        that or other than the one time you mentioned. When I was
        sixteen? It wasn’t like two pounds or nothing. It was just some
        little, some for me. Where. Answer, because I smoked back
        then. Question, where did that. Answer, it. Question, I’m
        sorry, where did the transaction occur. Answer, what. When he
        sold you some marijuana. Answer, oh at my grandma’s house
        across from Little Tara’s, the Handy Andy. You remember being
        asked those questions and giving those answers?

        A No.
Id. We note that McClung does not point to the record to show that Hollins’s

deposition was admitted as evidence. To the extent McClung asserts that his

trial counsel sought no limiting instruction and that his trial counsel

acknowledged there was no strategic reason to fail to do so, we observe that

McClung cites to a portion of his trial counsel’s deposition in which his trial

counsel answered “[p]robably not” when asked if there was any strategic reason


Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 13 of 19
       not to request a limiting instruction. Exhibits Volume I at 29. However,

       McClung does not assert that any questioning of Hollins regarding his

       deposition lacked a strategic reason. Further, we observe that the post-

       conviction court found that McClung’s trial counsel was faced with the strategic

       decision of whether to attack Hollins’s testimony regarding identification and

       that this was the type of strategic decision that defense attorneys often make in

       the course of trial. Under the circumstances, we cannot say that the evidence as

       a whole unerringly and unmistakably leads to a conclusion opposite that

       reached by the post-conviction court.


               3. Photo Array


[20]   McClung next argues that his trial counsel failed to object to Marion Police

       Captain Kay’s reference to a photo array using the term “mug photo system.”

       Appellant’s Brief at 18 (quoting Trial Transcript Volume II at 416). He does

       not indicate whose photo was involved in the photo array or develop an

       argument as to why an objection would have been sustained. The record

       indicates that Captain Kay testified that the photo array was generated through

       “the Grant County Sheriff’s Department mug photo system computer” and was

       shown to Bolden who identified Horton. Trial Transcript Volume II at 416.

       McClung has not demonstrated reversible error. See Powell v. State, 714 N.E.2d
624, 629-630 (Ind. 1999) (observing that “[a]t most the mug shot demonstrates

       that [a codefendant], not the defendant, had been previously arrested” and

       “[t]he arrest could have been for a misdemeanor, charges may never have been

       filed, or charges may have been resolved short of a conviction through dismissal

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 14 of 19
       or acquittal,” and holding that the danger of unfair prejudice was minimal “in

       that the mugshot was not of the defendant himself but merely of one of his

       codefendants and no mention of a prior arrest or conviction was made to the

       jury”).

               4. Mention of Robbery


[21]   McClung contends a witness testified that this case was “a classic robbery” and

       this was later summarized for the jury as a “classic textbook robbery.”

       Appellant’s Brief at 18 (quoting Trial Transcript Volume II at 413, 448). He

       asserts that the witness’s legal conclusion was not admissible and cites Ind.

       Evidence Rule 704(b) and Williams v. State, 43 N.E.3d 578 (Ind. 2015).


[22]   When asked if he began drawing conclusions based on his experience and

       walkthrough of the scene, Captain Kay answered:


               Well, initially because, you know, we knew . . . had the
               information and went there to purchase marijuana . . . from the
               first appearance of a drug deal gone bad, but as information
               come in and the scene started to be processed by the technicians
               and things of that nature and the discovery of the duffle bag with
               red mulch in it, it then became clear that it was just a classic
               robbery. That that was a prop or whatever for the lure in and it
               was clearly, I think I call it a classic robbery . . . a school . . . a
               schoolyard bully type deal. Draw the individual into a enclosed
               area, private area and surround them and, you know, bully them,
               out of the money or whatever. What it appeared.


       Trial Transcript Volume II at 413. During closing argument, the prosecutor

       stated in part: “You also heard from . . . briefly from Captain Jay Kay and what

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 15 of 19
       did he describe after his conclusions of the crime scene? Classic textbook

       robbery.” Id. at 448.


[23]   We note that other witnesses testified regarding the robbery. Specifically,

       Hollins testified that McClung shot him multiple times and McClung picked up

       money from the ground that he had thrown to stop McClung from shooting

       him. When asked if a conversation occurred in the garage regarding the plan to

       rob Hollins, Ralph answered affirmatively. Bolden testified that he was serving

       time for his part of the robbery and that he picked some money up off the

       ground. When asked if he became aware that “they were going to rip off this

       white guy, take his money,” Horton answered affirmatively. Id. at 309.


[24]   Further, the post-conviction court found that Captain Kay was describing the

       course of the investigation, conclusions officers made from the evidence at the

       scene, and the type of crime. The court also found that the statement did not

       implicate McClung in any way. Unlike in Williams, in which a detective

       observed a controlled buy and later testified that “a transaction for cocaine”

       occurred and where the Indiana Supreme Court found such a statement

       violated Ind. Evidence Rule 704(b), 3 43 N.E.3d at 580, 583, Captain Kay’s

       statement followed a question of his conclusion based merely upon his

       experience and a walkthrough of the scene and not whether McClung was




       3
         Ind. Evidence Rule 704(b) provides: “Witnesses may not testify to opinions concerning intent, guilt, or
       innocence in a criminal case; the truth or falsity of allegations; whether a witness has testified truthfully; or
       legal conclusions.”

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020                     Page 16 of 19
       guilty. With respect to the prosecutor’s comment, McClung did not assert in

       his petition that his trial counsel was ineffective for failing to object. Further,

       the Indiana Supreme Court has held that “[a] prosecutor, in final arguments,

       can ‘state and discuss the evidence and reasonable inferences derivable

       therefrom so long as there is no implication of personal knowledge that is

       independent of the evidence.’” Hobson v. State, 675 N.E.2d 1090, 1096 (Ind.

       1996) (quoting Kappos v. State, 577 N.E.2d 974, 977 (Ind. Ct. App. 1991), trans.

       denied). Again, there is no basis for reversal.


               5. Cross-Examination of Bolden


[25]   McClung argues that his trial counsel failed to conduct an adequate cross-

       examination of Bolden, his co-defendant, because he did not question him

       regarding Bolden’s grant of use immunity, his related criminal case, or if he

       could reduce his own punishment. The trial court found that there was no deal

       reached with the State to reduce Bolden’s conviction or sentence, and McClung

       does not cite to the record for his assertion that Bolden provided his testimony

       pursuant to a grant of use immunity and has not demonstrated reversible error.

               6. Waiver of Jury Trial and Lesser-Included Instructions


[26]   McClung argues that his trial counsel “did not adequately advise [him] of the

       consequences of waiving jury and entering stipulations for Count III, nor did

       trial counsel offer lesser-included instructions or discuss the subject of offering

       lesser included instructions with” him. Appellant’s Brief at 19. McClung does

       not further develop this argument, cite to the record to indicate he would not

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 17 of 19
       have waived a jury trial if properly informed, or specify which lesser-included

       instructions his trial counsel should have offered. We cannot say that McClung

       has demonstrated reversal is warranted or that any alleged errors combined to

       constitute ineffective assistance.

       B. Appellate Counsel


[27]   McClung challenges the post-conviction court’s finding that his petition merely

       stated that he failed to raise viable issues available to him in the direct appeal

       and that neither his petition nor his tendered findings of fact and conclusions of

       law indicated any more specific allegation. He asserts that his petition and

       memorandum explained that the State failed to prove all of the elements of

       robbery and cites to his memorandum of law in support of his petition for post-

       conviction relief. He argues that his appellate counsel failed to submit the

       photographs involved in the reference to photographs as demonstrative

       evidence during final argument. He also contends his appellate counsel failed

       to present the sentencing issue well and “made very little effort to argue about

       the circumstances and the nature of the offense or mitigation evidence

       concerning McClung’s history and character.” Appellant’s Brief at 25.

[28]   In his brief, McClung does not cite to the trial record to support his argument

       that the evidence was insufficient to support his robbery conviction. At the

       time of the offense, Ind. Code § 35-42-5-1 provided that a person who

       knowingly or intentionally takes property from another person or from the

       presence of another person by using or threatening the use of force on any


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020   Page 18 of 19
       person or by putting any person in fear commits robbery, and the offense is a

       class A felony if it results in serious bodily injury to any person other than a

       defendant. 4 In light of the evidence noted and contained in the record, that

       appellate counsel was not ineffective for failing to raise this issue. As for

       McClung’s argument that his appellate counsel failed to include certain

       photographs in the record, he does not point to the record to indicate that the

       photographs were introduced or admitted at the post-conviction hearing. With

       respect to his assertion that appellate counsel failed to present the sentencing

       issue well, he does not develop an argument regarding what his appellate

       counsel should have argued regarding the nature of the offense or his character.

       We cannot say McClung has demonstrated that reversal is warranted.


[29]   For the foregoing reasons, we affirm the denial of McClung’s petition for post-

       conviction relief.

[30]   Affirmed.


       Robb, J., and Crone, J., concur.




       4
        Subsequently amended by Pub. L. No. 158-2013, § 450 (eff. July 1, 2014); Pub. L. No. 202-2017 § 25 (eff.
       July 1, 2017).

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-413 | November 30, 2020              Page 19 of 19